DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-2, 4, 8-10, 13-15, 17, 19, 21-23, 25, 28-30 and 32-40 are pending and subject to an election/restriction requirement. 

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claim(s) 1-2, 4, 6, 8, 9, 10, 13, 14, 15, 17, 19, 21, 22, 23, 25, 28, 29, 30, drawn to products.
Group II, claim(s) 32-38, drawn to methods pertaining to the treatment of cancer (claims 37-38 are “use” claims currently presumed to be directed to methods).
Group III, claims 39-40, drawn to “use” claims, and herein understood to be methods of manufacture for purposes of the instant election/restriction requirement. 

This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

The species are as follows: 
If Applicant elects Group I, Applicant should elect a single, fully-disclosed species of product reading upon at least one independent claim, wherein the species was reduced to practice or otherwise explicitly disclosed in the originally filed disclosure (see, e.g., MPEP § 809.02(a), identifying that “[t]he species are preferably identified as the species of . . . examples I, II, [etc.]” and that “Applicant should then be required to elect a single disclosed species”).  The election should be made by providing the following information:
First, Applicant should unambiguously identify a single, fully disclosed compound by reference to CAS Registry No., Figure No., full chemical structure, 
Second, Applicant should identify each variable recited in each applicable pending claim with respect to the single, elected species identified above (e.g., A1, X1, X2, Z2, w, etc. etc.).
Third, Applicant should identify each claim that reads upon the single, elected species by clearly and unambiguously identifying how the species satisfies the claims (e.g., at claim 4, the MW of the elected species should be provided if claim 4 reads upon the elected species; etc.).

If Applicant elects Group II, It is the Examiner’s understanding that zero methods pertaining to the treatment of cancer were actually reduced to practice and exemplified on record.  If Examiner’s understanding is incorrect, Applicant should so identify by electing one fully-disclosed species of the claimed invention wherein a method of treating cancer is exemplified.  If Examiner’s understanding is correct, Applicant should so identify by clearly stating “no methods exemplifying the treatment of cancer were reduced to practice on record”, and then subsequently providing the same exact information identified above for a Group I species election.

If Applicant elects Group III, Applicant should elect a single, fully-disclosed species of method reading upon at least one independent claim, wherein the species was reduced to practice 
Applicant should unambiguously identify a single, fully disclosed compound by reference a single Example of record by reference to Example number, page number, and compound names.  For example, Applicant may elect Example 1 showing the synthesis of C18-bis(malonato)platinum(II) complexes at pages 30-31, which produces a cisplatin analog; or Applicant may elect another fully disclosed species.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic: At least claim 1 is generic.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
The pending inventions and species lack unity of invention because even though the inventions of these groups require the technical feature of a compound of formula (I), this  Ma et al. (Novel Pt-loaded layered double hydroxide nanoparticles for efficient and cancer-cell specific delivery of a cisplatin prodrug, J. Mater. Chem. B, vol. 2:4868-4875 3 pages of Supp. Inform (2014); hereafter “Ma”) teaches and discloses the cisplatin prodrug DSCP at Figure 1 on 4868:

    PNG
    media_image1.png
    198
    282
    media_image1.png
    Greyscale

Which is identified as effective against cancer (see Ma passim), and corresponds to instant Formula (I) wherein A1 is carboxylic acid (hydrophilic group), A2 is a cisplatin moiety ( a platinum-based antineoplastic moiety), X1 is C2 hydrocarbylene (hydrophobic group), X2 is C(=O) (organic group), and w is 1.  Accordingly, such products were known in the art and not novel, methods of making such compounds were known in the art and therefore not novel, and methods of using such compounds to treat cancer were known in the art and therefore not novel (see, e.g., Ma at title, abs).  Accordingly, under PCT Rule 13.2, the claimed inventions lack the same or corresponding special technical feature.
A telephone call requesting an oral election was not made due to the complexity of the instant restriction/species election. It is proper for the Examiner to send a written 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Conclusion
Claims 1-2, 4, 8-10, 13-15, 17, 19, 21-23, 25, 28-30 and 32-40 are pending and subject to an election/restriction requirement. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/Primary Examiner, Art Unit 1654